PER CURIAM.
Epitomized Opinion
Kaplan, the complaining witness, at the solicitation of Saligo,- secured for him a diamond, to be examined and purchased by Saligo, if satisfactory. Kaplan had a diamond of the value of $140, and Saligo called at his store. Kaplan placed it upon a piece of paper on his counter to have Kaplan examine it. Thereupon Saligo asked for a glass, and after Kaplan turned to a desk nearby to get a glass, he noticed the stone had been changed and accused Saligo of changing it, who denied it. A boy who was present was asked to write down Saligo’s name and address, and he gave to the boy a false name and address. A warrant was then sworn out and Saligo was arrested, tried and convicted.
The Court of Appeals held that, from the record and arguments of counsel, the jury was warranted in finding Saligo was guilty, and the judgment was confirmed.